Case 13-48708        Doc 44     Filed 01/24/19     Entered 01/24/19 13:10:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48708
         Manuel Alfaro
         Ninfa Alfaro
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/23/2013.

         2) The plan was confirmed on 04/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/03/2018.

         5) The case was completed on 10/31/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $43,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48708      Doc 44     Filed 01/24/19     Entered 01/24/19 13:10:59                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $35,588.00
        Less amount refunded to debtor                         $151.62

 NET RECEIPTS:                                                                                 $35,436.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,665.49
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,665.49

 Attorney fees paid and disclosed by debtor:              $1,500.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC           Unsecured       1,346.00       1,346.98         1,346.98      1,346.98      91.03
 BMW FINANCIAL SERVICES       Secured              0.00          0.00             0.00           0.00       0.00
 CAVALRY PORTFOLIO SERVICES   Unsecured       1,059.00       1,213.58         1,213.58      1,213.58      81.99
 CERASTES LLC                 Unsecured       1,427.95       1,427.95         1,427.95      1,427.95      96.45
 CERASTES LLC                 Unsecured             NA       1,406.65         1,406.65      1,406.65      94.61
 FIFTH THIRD BANK             Unsecured             NA       2,616.83         2,616.83      2,616.83     176.01
 FIFTH THIRD BANK             Secured              0.00          0.00             0.00           0.00       0.00
 LAMPHERES FURNITURE          Unsecured       4,403.78       4,473.79         4,473.79      4,341.55     300.85
 LVNV FUNDING                 Unsecured       4,832.00       4,832.02         4,832.02      4,832.02     326.48
 LVNV FUNDING                 Unsecured          202.00      2,002.76         2,002.76      2,002.76     135.33
 MIDLAND FUNDING LLC          Unsecured          726.00      1,043.99         1,043.99      1,043.99      70.54
 OLD SECOND NATIONAL BANK     Secured              0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          621.00        621.06           621.06        621.06      42.59
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,256.00       1,384.41         1,384.41      1,384.41      93.50
 PRESENCE HEALTH              Unsecured             NA         100.00           100.00        100.00        7.56
 QUANTUM3 GROUP               Unsecured       6,061.00       6,318.94         6,318.94      6,318.94     426.94
 QUANTUM3 GROUP               Unsecured       1,051.00       1,096.23         1,096.23      1,096.23      74.06
 FIRST SG                     Unsecured          443.00           NA               NA            0.00       0.00
 FNCC                         Unsecured          898.00           NA               NA            0.00       0.00
 GECRB/PHILLIPS 66            Unsecured          313.00           NA               NA            0.00       0.00
 GECRB/JC PENNEY              Unsecured       2,796.00            NA               NA            0.00       0.00
 ATG CREDIT                   Unsecured          125.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48708        Doc 44      Filed 01/24/19     Entered 01/24/19 13:10:59              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00             $0.00
       Mortgage Arrearage                                      $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00             $0.00
       All Other Secured                                       $0.00               $0.00             $0.00
 TOTAL SECURED:                                                $0.00               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,885.19         $29,752.95            $2,017.94


 Disbursements:

         Expenses of Administration                             $3,665.49
         Disbursements to Creditors                            $31,770.89

 TOTAL DISBURSEMENTS :                                                                      $35,436.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
